Exhibit 10.1

 

FIRST AMENDMENT

TO

ADVISORY MANAGEMENT AGREEMENT

 

This FIRST AMENDMENT TO THE FIFTH AMENDED AND RESTATED ADVISORY MANAGEMENT
AGREEMENT (the “Amendment”) is made and entered into as of this 25th day of
June, 2008 by and between BEHRINGER HARVARD REIT I, INC., a Maryland corporation
(the “Company”), and BEHRINGER ADVISORS, LLC, a Texas limited liability company
(the “Advisor”).

 

WHEREAS, the Company and the Advisor previously entered into that certain Fifth
Amended and Restated Advisory Management Agreement dated December 29, 2006 (the
“Agreement”).

 

WHEREAS, the Company and the Advisor desire to amend the Agreement to prohibit
the Company from soliciting the employees of the Advisor during the term of the
Agreement and for the one-year period following the termination thereof.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, do hereby agree, as
follows:

 

1.             Defined Terms. Any term used herein that is not otherwise defined
herein shall have the meaning ascribed to such term as provided in the
Agreement.

 

2.             Amendment to Article VI.  Article VI of the Agreement is hereby
amended by adding Section 6.15, as follows:

 

6.15        Non-Solicitation.  During the period commencing on the date on which
this Agreement is entered into and ending one year following the termination of
this Agreement, the Company shall not, without the Advisor’s prior written
consent, directly or indirectly, (i) solicit or encourage any person to leave
the employment or other service of the Advisor or its affiliates or (ii) hire,
on behalf of the Company or any other person or entity, any person who has left
the employment within the one year period following the termination of that
person’s employment the Advisor or its affiliates.  During the period commencing
on the date hereof through and ending one year following the termination of this
Agreement, the Company shall not, whether for its own account or for the account
of any other person, firm, corporation or other business organization,
intentionally interfere with the relationship of the Advisor or it affiliates
with, or endeavor to entice away from the Advisor or its affiliates, any person
who during the term of the Agreement is, or during the preceding one-year period
was, a customer of the Advisor or its affiliates.

 

3.             Continuing Effect.  Except as otherwise set forth in this
Amendment, the terms of the Agreement shall continue in full force and effect
and shall not be deemed to have otherwise been amended, modified, revised or
altered.

 

--------------------------------------------------------------------------------


 

4.             Counterparts.  The parties agree that this Amendment has been or
may be executed in several counterparts, each of which shall be deemed an
original, and all counterparts shall together constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

 

BEHRINGER HARVARD REIT I, INC.

 

 

 

 

 

By:

    /s/ Gerald J. Reihsen, III

 

 

Gerald J. Reihsen, III

 

 

Executive Vice President – Corporate

 

 

Development & Legal

 

 

 

 

BEHRINGER ADVISORS, LLC

 

 

 

By:

Harvard Property Trust, LLC,

 

 

its Manager

 

 

 

 

 

 

 

 

By:

         /s/ Gerald J. Reihsen, III

 

 

 

Gerald J. Reihsen, III

 

 

 

Executive Vice President – Corporate

 

 

 

Development & Legal

 

2

--------------------------------------------------------------------------------